Citation Nr: 1816494	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-19 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether the reduction in the evaluation for prostate cancer from 100 percent to 20 percent was proper from July 1, 2013, to September 4, 2017, and whether the reduction in the evaluation for prostate cancer from 100 percent to 40 percent was proper beginning September 5, 2017.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1957 to November 1961, February1964 to February 1968, and June 1968 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2017, the Board reopened the service connection claim for a psychiatric disorder and remanded the reopened claim, as well as the reduction claim for further development.

The Board notes that the Veteran's prostate cancer claim was initially characterized as whether the reduction of the evaluation for prostate cancer from 100 percent disability to 20 percent disability was proper.  See July 2017 Board remand.  Subsequently, in a December 2017 rating decision, the RO granted a 40 percent rating for residuals of prostate cancer, effective September 5, 2017.  Accordingly, the Board has re-characterized the issue as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues on appeal must again be remanded for further evidentiary development as the AOJ did not substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, the Veteran should be afforded another VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The evidence of record demonstrates that the Veteran was scheduled for a VA psychiatric examination on September 7, 2017, but failed to appear.  Notably, however, the Veteran did attend a VA examination for his prostate cancer disability two days prior, on September 5, 2017.  

In a November 2017 statement, the Veteran indicated that he had attended a VA examination for his prostate disability, but had "not received any information or appointment" concerning his psychiatric issues.  Following the December 2017 Supplemental Statement of the Case (SSOC), the Veteran again indicated that he had not received notice of the VA psychiatric examination.  See Veteran's January 2018 correspondence.  

Generally, when a veteran fails to report for a VA examination without good cause, the veteran's claim is decided on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2017).  In this case, the record appears to suggest that the Veteran did not receive notice of his VA psychiatric examination.  Therefore, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of any current acquired psychiatric disorder.

Second, identified private records must be requested and any outstanding VA medical records must be obtained.  Pursuant to the Board's July 2017 remand, the AOJ was also instructed to obtain all outstanding VA medical records.  This included all records from the Prescott Vet Center (Dr. Cameron K. Mickinley Vet Center).  Further, the AOJ was also instructed to ask the Veteran to identify any private medical care providers who treated him for his prostate cancer, urological complications, and any mental health conditions.  After securing the necessary releases, including releases for the Mayo Clinic in Arizona, the AOJ was to associate any such identified records with the claims file.

A review of the evidence of record shows that the Veteran submitted a list of medical care providers in January 2018.  The Veteran also submitted a signed VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs).  Despite the Veteran's submissions, there is no indication that the AOJ has attempted to obtain the Veteran's private treatment records.  As such, a remand is warranted. 

Further, although the December 2017 SSOC indicated that VA treatment records from the Northern Arizona HCS were reviewed and that the "rater reviewed CAPRI records are up to date), the record only includes VA treatment records up to March 2013.  Accordingly, all VA treatment records from March 2013 to the present should be obtained and associated with the electronic claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records from March 2013 to the present and associate them with the electronic claims file.  This includes all records from the Prescott Vet Center (Dr. Cameron K. Mickinley Vet Center).  If any records are unavailable, a clear notification of unavailability must be made in the file.

2.  Request all private treatment records listed by the Veteran in his January 2018 correspondence.  The Veteran has already submitted a signed VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs).

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology acquired psychiatric condition to include depression.  The claims file should be made available to and reviewed by any examiners and all necessary tests should be performed.  All findings should be reported in detail.  

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2017).  

After examining the Veteran and reviewing the claims file, the examiner is asked to address the following:

(a)  Diagnose any acquired psychiatric condition present, to include depression and PTSD.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to include depression and PTSD, had their onset in service or are otherwise related to an event, injury or disease incurred in service.

In doing so, please specifically address the April 2012 Vet Center letter indicating the Veteran has PTSD; the February 2012 VA medical examination indicating the Veteran has depression; the Veteran's in-service mental health treatment.  (See STRs, December 1985 Rating Decision, September 1985 VA mental health examination beginning at page 7.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a SSOC and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




